S\A^j                                IW^-dM-OOSH^^DK^-Vj
                               CC.  ^                                FILEOINTHe
/>   \ n\
CvuAAry          l/c UrrfC^
                     A-Pfir^    nniOIM\l                     UNfltO STATES of
                                                                 district  CHSTRCT COURT
                                                                              mawaii
                                  ORlbl^^^L^IVED                    JUL 29 2019
dlSikaSQoiin
iJOjILm-     V                        aERKU.s.D,^R.CTcouRT
                                           nil 9Q oniQ
                                           JUL 2 9 2019
                                                               )l SUE beitia,clerk
                                                                 ?>iter dcitia   C9ir

 ^356 \Cc,\Loo PfcLce                   DISTRICT OF HAWAP
            hfX


 Xn          J J, -H^ la^4-                         4^4°
                                                  like

  Wr                    , ' I.-       4W4
                      A            li        OV^ 4^^             A'-, ^y
                 ^                ^ CL^ \,yr\y -b 4AKmi^4e nw^
    prt5«,nc^                         ^


     svui M his piuihy /XX                                                ybxix
    „                                -xxybiAyTx.^
     h«,. M.ir                                  „ ^.,r 0..


        ksiica B. (^oUn
                          qpB
